 1   Michael C. Saqui, Esq., SBN: 147853
 2   Jennifer M. Schermerhorn, Esq., SBN: 225070
     Anthony C. Oceguera, Esq., SBN: 259117
 3   Gregory L. Blueford, Esq., SBN: 302628
 4   Rebecca A. Hause-Schultz, Esq., SBN: 292252
     DOWLING AARON INCORPORATED
 5   1410 Rocky Ridge Drive, Suite 330
 6   Roseville, California 95661             NOTE: CHANGES MADE BY THE COURT
     Telephone: (916) 782-8555
 7   Facsimile: (916) 782-8565
 8   Email:      jschermerhorn@laborcounselors.com
                 aoceguera@laborcounselors.com
 9               gblueford@laborcounselors.com
10               rhause-schultz@laborcounselors.com
11
     Attorneys for Defendants, HIGUERA FARMS, INC., LA CUESTA FARMING
12   COMPANY, INC. and BIG F COMPANY, INC.
13
     Dawson Morton, SBN 320811
14   R. Erandi Zamora, SBN 281929
     Emma Irene Scott, SBN 314021
15   CALIFORNIA RURAL LEGAL ASSISTANCE FOUNDATION
16   2210 K Street, Suite 201
     Sacramento, CA 95816
17   Telephone: (916) 446-7904
18   Facsimile: (916) 446-3057
     dmorton@crlaf.org
19   ezamora@crlaf.org
20   escott@crlaf.org               NOTE: CHANGES MADE BY THE COURT

21   Randy Renick, SBN 179652
22   Cornelia Dai, SBN 207435
     HADSELL STORMER & RENICK, LLP
23   128 North Fair Oaks Avenue, Suite 204
24   Pasadena, California 91103-3645
     Telephone: (626) 585-9600
25   Fax: (626) 577-7079
26   rrr@hadsellstormer.com
     cdai@hadsellstormer.com
27   Attorneys for Plaintiffs
28               CAPTION CONTINUED ON THE NEXT PAGE
                                              1
     Joint Stipulation and Protective Order             Case No. 2:18-cv-05118-SVW-JPR
 1                     IN THE UNITED STATES DISTRICT COURT
 2                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3   LUIS MORALES-GARCIA, BENITO                       Case No. 2:18-cv-05118-SVW-JPR
 4   PEREZ-REYES, CESAR JIMENEZ-                       CLASS ACTION
     MENDOZA, GABRIELA RENDON-
 5   VASQUEZ, and JUANA VELASCO-                       JOINT STIPULATION AND
 6   TORRES, on behalf of themselves and               PROTECTIVE ORDER
     all others similarly situated,
 7
 8                     Plaintiffs,
 9            v.                                       Complaint Filed: June 8, 2018
10                                                     Trial: July 9, 2019
     HIGUERA FARMS, INC., LA
11   CUESTA FARMING COMPANY,
12   INC., BIG F COMPANY, INC., and
     DOES 1-10,
13
14                     Defendants.
15
16            IT IS HEREBY STIPULATED by and between Plaintiffs LUIS
17   MORALES-GARCIA,                     BENITO   PEREZ-REYES,        CESAR        JIMENEZ-
18   MENDOZA, GABRIELA RENDON-VASQUEZ, and JUANA VELASCO-
19   TORRES (“Plaintiffs”) and Defendants HIGUERA FARMS, INC., LA CUESTA
20   FARMING COMPANY, INC., and BIG F COMPANY, INC. (“Defendants”) to
21   enter this Stipulated Protective Order as follows:
22            1.       PURPOSES AND LIMITATIONS
23            Disclosure and discovery activity in this action are likely to involve
24   production of confidential, proprietary, or private information for which special
25   protection from public disclosure and from use for any purpose other than
26   prosecuting this litigation may be warranted. Accordingly, the parties hereby
27   stipulate to and petition the court to enter the following Stipulated Protective Order.
28   The parties acknowledge that this Order does not confer blanket protections on all
                                                   2
     Joint Stipulation and Protective Order                          Case No. 2:18-cv-05118-SVW-JPR
 1   disclosures or responses to discovery and that the protection it affords from public
 2   disclosure and use extends only to the limited information or items that are entitled
 3   to confidential treatment under the applicable legal principles. The parties further
 4   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
 5   Order does not entitle them to file confidential information under seal; Civil Local
 6   Rule 79-5 sets forth the procedures that must be followed and the standards that
 7   will be applied when a party seeks permission from the court to file material under
 8   seal.
 9            2.       DEFINITIONS
10   2.1      Challenging Party: a Party or Non-Party that challenges the designation of
11            information or items under this Order.
12   2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it
13            is generated, stored or maintained) or tangible things that qualify for
14            protection under Federal Rule of Civil Procedure 26(c).
15   2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel
16            (as well as their support staff).
17   2.4      Designating Party: a Party or Non-Party that designates information or items
18            that it produces in disclosures or in responses to discovery as
19            “CONFIDENTIAL.”
20   2.5      Disclosure or Discovery Material: all items or information, regardless of the
21            medium or manner in which it is generated, stored, or maintained (including,
22            among other things, testimony, transcripts, and tangible things), that are
23            produced or generated in disclosures or responses to discovery in this matter.
24   2.6      Expert: a person with specialized knowledge or experience in a matter
25            pertinent to the litigation who has been retained by a Party or its counsel to
26            serve as an expert witness or as a consultant in this action.
27   2.7      House Counsel: attorneys who are employees of a party to this action. House
28            Counsel does not include Outside Counsel of Record or any other outside
                                                  3
     Joint Stipulation and Protective Order                         Case No. 2:18-cv-05118-SVW-JPR
 1            counsel.
 2   2.8      Non-Party: any natural person, partnership, corporation, association, or other
 3            legal entity not named as a Party to this action.
 4   2.9      Outside Counsel of Record: attorneys who are not employees of a party to
 5            this action but are retained to represent or advise a party to this action and
 6            have appeared in this action on behalf of that party or are affiliated with a
 7            law firm which has appeared on behalf of that party.
 8   2.10 Party: any party to this action, including all of its officers, directors,
 9            employees, consultants, retained experts, and Outside Counsel of Record
10            (and their support staffs).
11   2.11 Producing Party:                    a Party or Non-Party that produces Disclosure or
12            Discovery Material in this action.
13   2.12 Professional Vendors: persons or entities that provide litigation support
14            services (e.g., photocopying, videotaping, translating, preparing exhibits or
15            demonstrations, and organizing, storing, or retrieving data in any form or
16            medium) and their employees and subcontractors.
17   2.13 Protected Material: any Disclosure or Discovery Material that is designated
18            as “CONFIDENTIAL.”
19   2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
20            from a Producing Party.
21            3.       SCOPE
22            The protections conferred by this Stipulation and Order cover not only
23   Protected Material (as defined above), but also (1) any information copied or
24   extracted from Protected Material; (2) all copies, excerpts, summaries, or
25   compilations of Protected Material; and (3) any testimony, conversations, or
26   presentations by Parties or their Counsel that might reveal Protected Material
27   However, the protections conferred by this Stipulation and Order do not cover the
28   following information: (a) any information that is in the public domain at the time
                                                         4
     Joint Stipulation and Protective Order                             Case No. 2:18-cv-05118-SVW-JPR
 1   of disclosure to a Receiving Party or becomes part of the public domain after its
 2   disclosure to a Receiving Party as a result of publication not involving a violation
 3   of this Order, including becoming part of the public record through trial or
 4   otherwise; and (b) any information known to the Receiving Party prior to the
 5   disclosure or obtained by the Receiving Party after the disclosure from a source
 6   who obtained the information lawfully and under no obligation of confidentiality to
 7   the Designating Party. Any use of Protected Material at trial shall be governed by a
 8   separate agreement or order.
 9            4.       DURATION
10            Even after final disposition of this litigation, the confidentiality obligations
11   imposed by this Order shall remain in effect until a Designating Party agrees
12   otherwise in writing or a court order otherwise directs. Final disposition shall be
13   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
14   or without prejudice; and (2) final judgment herein after the completion and
15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
16   including the time limits for filing any motions or applications for extension of time
17   pursuant to applicable law.
18            5.       DESIGNATING PROTECTED MATERIAL
19   5.1      Exercise of Restraint and Care in Designating Material for Protection. Each
20            Party or Non-Party that designates information or items for protection under
21            this Order must take care to limit any such designation to specific material
22           that qualifies under the appropriate standards. The Designating Party must
23           designate for protection only those parts of material, documents, items, or
24           oral or written communications that qualify – so that other portions of the
25            material, documents, items, or communications for which protection is not
26            warranted are not swept unjustifiably within the ambit of this Order. Mass,
27            indiscriminate, or routinized designations are prohibited. Designations that
28            are shown to be clearly unjustified or that have been made for an improper
                                                  5
     Joint Stipulation and Protective Order                        Case No. 2:18-cv-05118-SVW-JPR
 1            purpose (e.g., to unnecessarily encumber or retard the case development
 2            process or to impose unnecessary expenses and burdens on other parties)
 3            expose the Designating Party to sanctions. If it comes to a Designating
 4            Party’s attention that information or items that it designated for protection do
 5            not qualify for protection, that Designating Party must promptly notify all
 6            other Parties that it is withdrawing the mistaken designation.
 7 5.2        Manner and Timing of Designations. Except as otherwise provided in this
 8            Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 9            stipulated or ordered, Disclosure or Discovery Material that qualifies for
10            protection under this Order must be clearly so designated before the material
11            is disclosed or produced.
12       Designation in conformity with this Order requires:
13        (a) For information in documentary form (e.g., paper or electronic documents,
14   but excluding transcripts of depositions or other pretrial or trial proceedings), that
15   the Producing Party affix the legend “CONFIDENTIAL” to each page that contains
16   protected material. If only a portion or portions of the material on a page qualifies
17   for protection, the Producing Party also must clearly identify the protected
18   portion(s) (e.g., by making appropriate markings in the margins). A Party or Non-
19   Party that makes original documents or materials available for inspection need not
20   designate them for protection until after the inspecting Party has indicated which
21   material it would like copied and produced. During the inspection and before the
22   designation, all of the material made available for inspection shall be deemed
23   “CONFIDENTIAL.” After the inspecting Party has identified the documents it
24   wants copied and produced, the Producing Party must determine which documents,
25   or portions thereof, qualify for protection under this Order. Then, before producing
26   the specified documents, the Producing Party must affix the “CONFIDENTIAL”
27   legend to each page that contains Protected Material. If only a portion or portions
28   of the material on a page qualifies for protection, the Producing Party also must
                                                  6
     Joint Stipulation and Protective Order                        Case No. 2:18-cv-05118-SVW-JPR
 1   clearly identify the protected portion(s) (e.g., by making appropriate markings
 2   in the margins).
 3            (b)     For testimony given in deposition or in other discovery-related
 4   proceedings, that the Designating Party identify on the record, before the close of
 5   the deposition, hearing, or other proceeding, all protected testimony.
 6            (c) For information produced in some form other than documentary and for
 7   any other tangible items, that the Producing Party affix in a prominent place on the
 8   exterior of the container or containers in which the information or item is stored the
 9   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
10   warrant protection, the Producing Party, to the extent practicable, shall identify the
11   protected portion(s).
12   5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
13            to designate qualified information or items does not, standing alone, waive
14            the Designating Party’s right to secure protection under this Order for such
15            material. Upon timely correction of a designation, the Receiving Party must
16            make reasonable efforts to assure that the material is treated in accordance
17            with the provisions of this Order.
18            6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
19   6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation
20            of confidentiality at any time. Unless a prompt challenge to a Designating
21            Party’s confidentiality designation is necessary to avoid foreseeable,
22            substantial unfairness, unnecessary economic burdens, or a significant
23            disruption or delay of the litigation, a Party does not waive its right to
24            challenge a confidentiality designation by electing not to mount a challenge
25            promptly after the original designation is disclosed.
26   6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
27            process by providing written notice of each designation it is challenging and
28            describing the basis for each challenge. To avoid ambiguity as to whether a
                                                   7
     Joint Stipulation and Protective Order                           Case No. 2:18-cv-05118-SVW-JPR
 1            challenge has been made, the written notice must recite that the challenge to
 2            confidentiality is being made in accordance with this specific paragraph of
 3            the Protective Order and Local Rule 37. The parties shall attempt to resolve
 4            each challenge in good faith and must begin the process by conferring
 5            directly (in voice to voice dialogue; other forms of communication are not
 6            sufficient) within 10 days of the date of service of notice. In conferring, the
 7            Challenging Party must explain the basis for its belief that the confidentiality
 8            designation was not proper and must give the Designating Party an
 9            opportunity to review the designated material, to reconsider the
10            circumstances, and, if no change in designation is offered, to explain the
11            basis for the chosen designation. A Challenging Party may proceed to the
12            next stage of the challenge process only if it has engaged in this meet and
13            confer process first or establishes that the Designating Party is unwilling to
14            participate in the meet and confer process in a timely manner.
15   6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court
16            intervention, the Designating Party shall file and serve a motion to retain
17            confidentiality under Civil Local Rule 37 (and in compliance with Civil
18            Local Rule 79-5, if applicable) within 21 days of the initial notice of
19            challenge or within 14 days of the parties agreeing that the meet and confer
20            process will not resolve their dispute, whichever is earlier. Each such motion
21            must be accompanied by a competent declaration affirming that the movant
22            has complied with the meet and confer requirements imposed in the
23            preceding paragraph and Local Rule 37. Failure by the Designating Party to
24            make such a motion including the required declaration within 21 days (or 14
25            days, if applicable) shall automatically waive the confidentiality designation
26            for each challenged designation. In addition, the Challenging Party may file a
27            motion challenging a confidentiality designation at any time consistent with
28            the court’s scheduling order if there is good cause for doing so, including a
                                                  8
     Joint Stipulation and Protective Order                        Case No. 2:18-cv-05118-SVW-JPR
 1            challenge to the designation of a deposition transcript or any portions
 2            thereof. Any motion brought pursuant to this provision must be accompanied
 3            by a competent declaration affirming that the movant has complied with the
 4            meet and confer requirements imposed by the preceding paragraph and Local
 5            Rule 37. The burden of persuasion in any such challenge proceeding shall be
 6            on the Designating Party. Frivolous challenges, and those made for an
 7            improper purpose (e.g., to harass or impose unnecessary expenses and
 8            burdens on other parties) may expose the Challenging Party to sanctions.
 9            Unless the Designating Party has waived the confidentiality designation by
10            failing to file a motion to retain confidentiality as described above, all parties
11            shall continue to afford the material in question the level of protection to
12           which it is entitled under the Producing Party’s designation until the court
13           rules on the challenge.
14            7.       ACCESS TO AND USE OF PROTECTED MATERIAL
15   7.1      Basic Principles. A Receiving Party may use Protected Material that is
16            disclosed or produced by another Party or by a Non-Party in connection with
17            this case only for prosecuting, defending, or attempting to settle this
18            litigation. Such Protected Material may be disclosed only to the categories of
19            persons and under the conditions described in this Order. When the litigation
20            has been terminated, a Receiving Party must comply with the provisions of
21            section 13 below (FINAL DISPOSITION). Protected Material must be stored
22            and maintained by a Receiving Party at a location and in a secure manner
23            that ensures that access is limited to the persons authorized under this Order.
24   7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
25            ordered by the court or permitted in writing by the Designating Party, a
26            Receiving Party may disclose any information or item designated
27            “CONFIDENTIAL” only to:
28            (a) the officers, directors, and employees (including House Counsel) of the
                                                   9
     Joint Stipulation and Protective Order                         Case No. 2:18-cv-05118-SVW-JPR
 1   Receiving Party to whom disclosure is reasonably necessary for this litigation and
 2   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3            (b) Experts (as defined in this Order) of the Receiving Party to whom
 4   disclosure is reasonably necessary for this litigation and who have signed the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6            (c) the court and its personnel;
 7            (d) court reporters and their staff, professional jury or trial consultants, mock
 8   jurors, and Professional Vendors to whom disclosure is reasonably necessary for
 9   this litigation;
10            (e) during their depositions, witnesses in the action to whom disclosure is
11   reasonably necessary unless otherwise agreed by the Designating Party or ordered
12   by the court. Pages of transcribed deposition testimony or exhibits to depositions
13   that reveal Protected Material must be separately bound by the court reporter and
14   may not be disclosed to anyone except as permitted under this Stipulated Protective
15   Order; and
16            (f) the author or recipient of a document containing the information or a
17   custodian or other person who otherwise possessed or knew the information.
18            8.       PROTECTED              MATERIAL   SUBPOENAED         OR      ORDERED
19   PRODUCED IN OTHER LITIGATION
20   If a Party is served with a subpoena or a court order issued in other litigation that
21   compels disclosure of any information or items designated in this action as
22   “CONFIDENTIAL,” that Party must:
23            (a) promptly notify in writing the Designating Party. Such notification shall
24   include a copy of the subpoena or court order unless prohibited by law;
25           (b) promptly notify in writing the party who caused the subpoena or order to
26   issue in the other litigation that some or all of the material covered by the subpoena
27   or order is subject to this Protective Order. Such notification shall include a copy of
28   this Stipulated Protective Order; and
                                                    10
     Joint Stipulation and Protective Order                         Case No. 2:18-cv-05118-SVW-JPR
 1            (c) cooperate with respect to all reasonable procedures sought to be pursued
 2   by the Designating Party whose Protected Material may be affected. If the
 3   Designating Party timely seeks a protective order, the Party served with the
 4   subpoena or court order shall not produce any information designated in this action
 5   as “CONFIDENTIAL” before a determination by the court from which the
 6   subpoena or order issued, unless the Party has obtained the Designating Party’s
 7   permission. The Designating Party shall bear the burden and expense of seeking
 8   protection in that court of its confidential material – and nothing in these provisions
 9   should be construed as authorizing or encouraging a Receiving Party in this action
10   to disobey a lawful directive from another court.
11            9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12   PRODUCED IN THIS LITIGATION
13            (a) The terms of this Order are applicable to information produced by a
14   Non-Party in this action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the
16   remedies and relief provided by this Order. Nothing in these provisions should be
17   construed as prohibiting a Non-Party from seeking additional protections.
18            (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non- Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                     (1) promptly notify in writing the Requesting Party and the Non-Party
23                     that some or all of the information requested is subject to a
24                     confidentiality agreement with a Non-Party;
25                     (2) promptly provide the Non-Party with a copy of the Stipulated
26                     Protective Order in this litigation, the relevant discovery request(s),
27                     and a reasonably specific description of the information requested; and
28                     (3) make the information requested available for inspection by the
                                                   11
     Joint Stipulation and Protective Order                          Case No. 2:18-cv-05118-SVW-JPR
 1                     Non-Party.
 2            (c) If the Non-Party fails to object or seek a protective order from this court
 3   within 21 days of receiving the notice and accompanying information, the
 4   Receiving Party may produce the Non-Party’s confidential information responsive
 5   to the discovery request. If the Non-Party timely seeks a protective order, the
 6   Receiving Party shall not produce any information in its possession or control that
 7   is subject to the confidentiality agreement with the Non-Party before a
 8   determination by the court. Absent a court order to the contrary, the Non-Party
 9   shall bear the burden and expense of seeking protection in this court of its Protected
10   Material.
11            10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12            If a Receiving Party learns that, by inadvertence or otherwise, it has
13   disclosed Protected Material to any person or in any circumstance not authorized
14   under this Stipulated Protective Order, the Receiving Party must immediately (a)
15   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
16   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
17   the person or persons to whom unauthorized disclosures were made of all the terms
18   of this Order, and (d) request such person or persons to execute the
19   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
20   A.
21            11.      INADVERTENT            PRODUCTION       OF       PRIVILEGED           OR
22   OTHERWISE PROTECTED MATERIAL
23            When a Producing Party gives notice to Receiving Parties that certain
24   inadvertently produced material is subject to a claim of privilege or other
25   protection, the obligations of the Receiving Parties are those set forth in Federal
26   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
27   whatever procedure may be established in an e-discovery order that provides for
28   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                 12
     Joint Stipulation and Protective Order                         Case No. 2:18-cv-05118-SVW-JPR
 1   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 2   of a communication or information covered by the attorney-client privilege or work
 3   product protection, the parties may incorporate their agreement in the stipulated
 4   protective order submitted to the court provided the Court so allows.
 5            12.      MISCELLANEOUS
 6   12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7            person to seek its modification by the court in the future.
 8   12.2 Right to Assert Other Objections. By stipulating to the entry of this
 9            Protective Order no Party waives any right it otherwise would have to object
10            to disclosing or producing any information or item on any ground not
11            addressed in this Stipulated Protective Order. Similarly, no Party waives any
12            right to object on any ground to use in evidence of any of the material
13            covered by this Protective Order.
14   12.3     Filing Protected Material. Without written permission from the Designating
15            Party a Party may file in the public record in this action any Protected
16            Material only after proceeding pursuant to Local Rule 75-5.2.2(b) of the
17            Central District of California. Protected Material may be filed in the public
18            case file as set forth in Local Rule 75-5.2.2(b)(ii).
19            13.      FINAL DISPOSITION
20            Within 60 days after the final disposition of this action, as defined in
21   paragraph 4, each Receiving Party must return all Protected Material to the
22   Producing Party or destroy such material. As used in this subdivision, “all Protected
23   Material” includes all copies, abstracts, compilations, summaries, and any other
24   format reproducing or capturing any of the Protected Material. Whether the
25   Protected Material is returned or destroyed, the Receiving Party must submit a
26   written certification to the Producing Party (and, if not the same person or entity, to
27   the Designating Party) by the 60 day deadline that (1) identifies (by category,
28   where appropriate) all the Protected Material that was returned or destroyed and (2)
                                                  13
     Joint Stipulation and Protective Order                           Case No. 2:18-cv-05118-SVW-JPR
 1   affirms that the Receiving Party has not retained any copies, abstracts,
 2   compilations, summaries or any other format reproducing or capturing any of the
 3   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 4   archival copy of all pleadings, motion papers, trial, deposition, and hearing
 5   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 6   reports, attorney work product, and consultant and expert work product, even if
 7   such materials contain Protected Material. Any such archival copies that contain or
 8   constitute Protected Material remain subject to this Protective Order as set forth in
 9   Section 4 (DURATION).
10     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11   DATED: February 11, 2019 CALIFORNIA RURAL LEGAL ASSISTANCE
                           FOUNDATION
12                             HADSELL STORMER & RENICK, LLP
13
                                              By:   /s/ Dawson M. Morton
14                                                  Dawson M. Morton
15                                                  R. Erandi Zamora
                                                    Emma Scott
16                                                  Attorneys for Plaintiffs
17
     DATED: February 11, 2019                 DOWLING AARON INCORPORATED
18
19                                            By:   /s/ Rebecca A. Hause-Schultz
20                                                  Michael C. Saqui
                                                    Jennifer M. Schermerhorn
21                                                  Anthony C. Oceguera
22                                                  Gregory L. Blueford
                                                    Rebecca A. Hause-Schultz
23                                                  Attorneys for Defendants
24                                                  HIGUERA FARMS, INC., LA CUESTA
                                                    FARMING COMPANY, INC. and BIG F
25                                                  COMPANY, INC.
26            IT IS SO ORDERED.
27
     Dated: February 13, 2019                              _____________________________
28
                                                      14
     Joint Stipulation and Protective Order                             Case No. 2:18-cv-05118-SVW-JPR
 1                                                        Hon. Magistrate Judge
 2
 3
 4
                                              ATTESTATION
 5
              I, Rebecca A. Hause-Schultz, attest that I have obtained the concurrence of
 6
     Dawson M. Morton, counsel for Plaintiffs; for the filing of this Joint Stipulation
 7
     and Protective Order. I declare under penalty of perjury under the laws of the
 8
     United States of America that the foregoing is true and correct.
 9
              Executed this 11th day of February, 2019, at Roseville, California.
10
11
                                              DOWLING AARON INCORPORATED
12
13
14                                            By:   /s/ Rebecca A. Hause-Schultz
                                                    Michael C. Saqui
15                                                  Jennifer M. Schermerhorn
16                                                  Anthony C. Oceguera
                                                    Gregory L. Blueford
17                                                  Rebecca A. Hause-Schultz
18                                                  Attorneys for Defendants
                                                    HIGUERA FARMS, INC., LA CUESTA
19                                                  FARMING COMPANY, INC. and BIG F
20                                                  COMPANY, INC.

21
22
23
24
25
26
27
28
                                                     15
     Joint Stipulation and Protective Order                          Case No. 2:18-cv-05118-SVW-JPR
 1
 2
 3
 4
 5                                            EXHIBIT A
 6             CERTIFICATION REGARDING CONFIDENTIAL DISCOVERY MATERIAL
 7            I, the undersigned, acknowledge I received Confidential Materials in
 8   connection with Morales-Garcia, et al., v. Higuera Farms, Inc., et al. (Case No.
 9   2:18-cv-05118-SVW-JPR).
10            I certify that the Confidential Materials are provided to me subject to the
11   terms and restrictions of the Stipulation and Protective Order filed in this
12   Proceeding. I have been given a copy of the Stipulation and Protective Order; I
13   have read it, and I agree to be bound by its terms.
14            I understand that Confidential Materials, as defined in the Stipulation and
15   Protective Order, including any notes or other records that may be made regarding
16   any such materials, shall not be Disclosed to anyone except as expressly permitted
17   by the Stipulation and Protective Order. I will not copy or use, except solely for
18   the purposes of this Proceeding, any Confidential Materials obtained pursuant to
19   this Protective Order, except as provided therein or otherwise ordered by the Court
20   in the Proceeding.
21            I further understand that I am to retain all copies of all Confidential
22   Materials provided to me in the Proceeding in a secure manner, and that all copies
23   of such materials are to remain in my personal custody until termination of my
24   participation in this Proceeding, whereupon the copies of such Materials will be
25   returned to counsel who provided me with such Materials.
26            I declare under penalty of perjury, under the laws of the State of California,
27   that the foregoing is true and correct.
28
                                                 16
     Joint Stipulation and Protective Order                       Case No. 2:18-cv-05118-SVW-JPR
 1   Dated: _______________
                                              _________________________________
 2                                                           Print Name
 3
                                              _________________________________
 4                                                           Signature
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               17
     Joint Stipulation and Protective Order                  Case No. 2:18-cv-05118-SVW-JPR
 1                                            PROOF OF SERVICE
 2
     I am employed in the County of Placer, State of California. I am over the age of
 3
     eighteen years and not a party to the within action. My business address is 1410
 4
     Rocky Ridge Drive, Suite 330, Roseville, California 95661.
 5
              On the date set forth below, I served a copy (copies) of the following
 6
     document(s) entitled:
 7
 8                 JOINT STIPULATION TO AND PROTECTIVE ORDER
 9   to be served on the interested party(ies) or its/their attorney(s) of record in this
10   action as follows:
11   Attorneys for Plaintiffs
12    Dawson M. Morton, SBN 320811                    Randy Renick, SBN 179652
      R. Erandi Zamora, SBN 281929                    Cornelia Dai, SBN 207435
13    Emma Irene Scott, SBN 314021                    HADSELL STORMER & RENICK, LLP
14    CALIFORNIA RURAL LEGAL                          128 North Fair Oaks Avenue, Suite 204
      ASSISTANCE FOUNDATION                           Pasadena, California 91103-3645
15    2210 K Street, Suite 201                        Telephone: (626) 585-9600
16    Sacramento, CA 95816                            Fax: (626) 577-7079
      Telephone: (916) 446-7904                       rrr@hadsellstormer.com
17    Facsimile: (916) 446-3057                       cdai@hadsellstormer.com
18    dmorton@crlaf.org
      ezamora@crlaf.org
19    escott@crlaf.org
20      X      BY ELECTRONIC FILING, I served each of the above referenced
               documents by Efiling, in accordance with the rules governing the
21             electronic filing of documents in the United States District Court for the
               Central District of California, as to the above-listed parties.
22
        X      FEDERAL: I declare that I am employed in the office of a member of
23             the bar of this Court at whose direction the service was made. I declare
               under penalty of perjury under the laws of the United States of America
24             that the foregoing is true and correct.
25   Executed on February 11, 2019, at Roseville, California.

26
                                               By:
27                                                   Jeanne Rosenberg
28
                                                       18
     Joint Stipulation and Protective Order                             Case No. 2:18-cv-05118-SVW-JPR
